                                             Case 3:19-cv-04110-JSC Document 12 Filed 08/07/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8       ANTHONY OLIVER,                                   Case No.19-cv-04110-JSC
                                                       Plaintiff,
                                   9
                                                                                             ORDER RE: IN FORMA
                                                 v.                                          PAUPERIS APPLICATION
                                  10

                                  11       SQUARE INC.,
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, an inmate at the Chatham County Detention Facility in Savannah, Georgia, filed

                                  14   this pro se civil rights complaint against a Square, Inc., a corporation with its principal place of

                                  15   business in San Francisco, California, for violations of the Telephone Consumer Protections Act

                                  16   (“TCPA”), 47 U.S.C. § 277, et seq..1 Plaintiff’s complaint was accompanied by an application to

                                  17   proceed in forma pauperis. (Dkt. No. 3.) Plaintiff's application for leave to proceed in forma

                                  18   pauperis under 28 U.S.C. § 1915 is GRANTED. The initial partial filing fee due for Plaintiff at

                                  19   this time is $58.00. See 28 U.S.C. § 1915(b)(1). The total filing fee due is $350.00. Funds for the

                                  20   filing fee will be collected pursuant to the instructions outlined in the attached document. A copy

                                  21   of this order and the attached instructions will be sent to the Plaintiff, the prison trust account

                                  22   office, and the Court’s financial office.

                                  23           The Clerk shall issue a summons and Magistrate Judge jurisdiction consent form and the

                                  24   United States Marshal shall serve, without prepayment of fees, the summons, Magistrate Judge

                                  25   jurisdiction consent form, a copy of the complaint with attachments, and a copy of this order on

                                  26   Square, Inc., in San Francisco, California.

                                  27
                                       1
                                  28    Plaintiff consented to the jurisdiction of a United States Magistrate Judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. 5.)
                                          Case 3:19-cv-04110-JSC Document 12 Filed 08/07/19 Page 2 of 3




                                   1         This Order disposes of Docket Nos. 3 and 9.

                                   2         IT IS SO ORDERED.

                                   3   Dated: August 7, 2019

                                   4

                                   5
                                                                                           JACQUELINE SCOTT CORLEY
                                   6                                                       United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
                                           Case 3:19-cv-04110-JSC Document 12 Filed 08/07/19 Page 3 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        ANTHONY OLIVER,
                                   7                                                        Case No. 19-cv-04110-JSC
                                                       Plaintiff,
                                   8
                                                v.                                          CERTIFICATE OF SERVICE
                                   9
                                        SQUARE INC.,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on August 7, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                  15
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18
                                  19   Anthony Oliver ID: #2019040074
                                       Chatham County Detention Facility
                                  20   1050 Carl Griffin Drive
                                       Savannah, GA 31405
                                  21

                                  22
                                       Dated: August 7, 2019
                                  23

                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26
                                  27                                                      By:________________________
                                                                                          Ada Means, Deputy Clerk to the
                                  28
                                                                                          Honorable JACQUELINE SCOTT CORLEY
                                                                                          3
